DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are presented for examination.

Response to Amendment
Applicant’s amendment has obviated most of the objections to the specification and claims previously given.  To the extent that an objection or rejection appears in the previous Office Action(s) but not this Office Action, that objection or rejection is withdrawn.  To the extent that is appears both in a previous Office Action(s) and this Office Action, the objection or rejection is maintained.
Applicant’s amendment has also obviated the rejections under 35 USC § 101 and 35 USC § 112(b).  Therefore, those rejections are withdrawn.

Specification
The disclosure is objected to because of the following informalities: in paragraph 63, “deplete battery life” should be “depletion of battery life”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 28 as amended recites “increasing [a] movement threshold if [a] confidence score exceeds a confidence threshold.”  However, as previously noted, paragraph 61 of the specification at most discloses that the movement threshold is increased if the battery life of the mobile device is below a certain level, not if a confidence score exceeds a threshold.  Similarly, paragraphs 52-54 describe a procedure whereby the rate of providing images to the machine learning model, not a movement threshold, is modified if a confidence score exceeds a threshold.  However, as far as Examiner can tell, the specification nowhere discloses that the movement threshold for detecting movement of the mobile device may be increased in response to the level of confidence in classification exceeding a threshold.  Therefore, the limitation appears to be new matter.  For purposes of examination, the claim will be interpreted to mean, consistent with paragraphs 52-54, that the rate of providing inputs to the machine learning model is increased in response to the confidence score exceeding a threshold.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-23, 33-37, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20140292564) (“Park”) in view of Lee et al. (US 9171380) (“Lee”) and further in view of Raghavan et al. (US 10552750) (“Raghavan”).
Regarding claim 21, Park discloses “[a] method for preventing machine learning models from negatively affecting mobile devices through intermittent throttling (could also be embodied as a non-transitory computer-readable medium, see Park, paragraph 181 (disclosing non-volatile storage media)), comprising: 
receiving one or more movement characteristic measurements from a sensor included in a mobile device (motion-detecting sensor of wearable biometric monitoring device may contain a motion-detecting sensor comprising an accelerometer [sensor] – Park, paragraph 47; motion-detecting sensor may be configured to detect acceleration [movement characteristic measurement] of the wearable biometric monitoring device – id. at paragraph 66); 
determining a stillness of the mobile device based on the received movement characteristic measurements (movement may be detected by the biometric monitoring device itself and/or by a secondary device using one or more sensors including accelerometers; device may not download ephemeris data and/or other A-GPS data and upload until the device has detected that the user has stopped moving – Park, paragraph 116; motion-detecting sensor may be configured to detect acceleration [movement characteristic measurement] of the wearable biometric monitoring device – id. at paragraph 66 [so the determination of stillness is based on acceleration as measured by the accelerometer]); and 
providing the [data] captured by the [mobile device] (movement may be detected by the biometric monitoring device itself and/or by a secondary device using one or more sensors including accelerometers; device may not download ephemeris data and/or other A-GPS data and upload until the device has detected that the user has stopped moving – Park, paragraph 116) … at a rate determined based on the determined stillness of the mobile device, wherein more [data] are provided if the movement characteristic measurements are below a movement threshold level (a smartphone may not download ephemeris data and/or other A-GPS data and upload until the smartphone has detected that the user has stopped moving – Park, paragraph 116; threshold movement magnitude may need to be exceeded before the ephemeris data of the biometric monitoring device are updated – id. at paragraph 119 [i.e., the system determines the rate to be zero if more than a threshold movement magnitude is detected and greater than zero if the movement threshold criterion is met]).”  
Park appears not to disclose explicitly the further limitations of the claim.  However, Lee discloses “capturing at least one image with a camera (image sensor may be used to collect image data from a scene; the image sensor may include one or more cameras – Lee, col. 3, ll. 3-17); … [and]
providing the at least one image captured by the camera to a machine learning model (frame rate control stage manages the rate at which frames of image data are collected and may operatively control an image sensor to change the frame capture rate – Lee, col. 4, ll. 4-15; the image sensor may be a stereo camera or a video camera – id. at col. 3, ll. 3-17; frames of image data collected from the image sensor are received by an object an object tracking phase [machine learning model] of a pipeline, the object tracking phase including a segmentation stage, a classification stage, and a model fitting stage – id. at col. 4, ll. 24-31; see also Fig. 1B)….”  
Lee and the instant application both relate to the delivery of images to machine learning models and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to provide images captured by a camera to a machine learning model, as disclosed by Lee, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the model to determine what kind of object the image data represent.  See Lee, col. 4, ll. 48-63.
Neither Park nor Lee appears to disclose explicitly the further limitations of the claim.  However, Raghavan discloses “determining, using a machine learning model, whether the at least one image includes an object by retrieving, from a database, at least one of a color, shape, dimension, shadow or other property, and an outline for the object and comparing the outline with at least one image (information regarding features or objects represented in a digital image may be extracted from the image in any number of ways; outlines of objects may be identified in a digital image using one or more algorithms or machine-learning tools; for example, some such algorithms or tools may recognize edges, contours or outlines of objects in the digital image and match [compare] the edges, contours or outlines of the objects against a database containing information regarding edges, contours [shape/other property] or outlines of known objects – Raghavan, col. 5, ll. 10-33 [note that Examiner reads the “or” in this sentence as an inclusive “or”])….”
Raghavan and the instant application both relate to the identification of objects in an image using machine learning and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park and Lee to determine whether the image includes an object by comparing an outline retrieved from an object with an outline in the image, as disclosed by Raghavan, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to extract data from the images by comparing the data in the images to known entities that are similar to the data.  See Raghavan, col. 5, ll. 10-33.

Claim 40 is a non-transitory computer-readable medium claim corresponding to method claim 1 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 22, Park, as modified by Lee and Raghavan, discloses that “the movement characteristic measurements include at least one of a measurement of gravitational force on the mobile device, a measurement speed of the mobile device, a speed of the mobile device, an acceleration of the mobile device, a rotational speed of the mobile device, a rotational acceleration of the mobile device, or a displacement of the mobile device (motion-detecting sensor may be configured to detect acceleration [movement characteristic measurement] of the wearable biometric monitoring device – id. at paragraph 66).”  

Regarding claim 23, Park, as modified by Lee and Raghavan, discloses that “the sensor is an accelerometer configured to capture one or more gravitational movements (motion-detecting sensor of wearable biometric monitoring device may contain a motion-detecting sensor comprising an accelerometer – Park, paragraph 47; orientation of the display of the device may be detected by detecting the orientation of gravity with one or more accelerometers – id. at paragraph 174).”

Regarding claim 33, the rejection of claim 21 is incorporated.  Park further discloses “adjusting, based on the determined stillness of the mobile device, the determined rate (a rule that may be used to determine when to upload data to the biometric monitoring device or when the biometric monitoring device downloads updated data may be based on movement detected by the biometric monitoring device itself and/or movement detected by the secondary device; for example, the smartphone may not download data and upload until the smartphone has detected that the user has stopped moving [i.e., when the movement of the device changes from nonzero to zero, the rate of providing the data changes from zero to nonzero] – Park, paragraph 116)….”
Lee further discloses “determining whether the at least one image includes [the] object (frame of image data may be received from the image sensor and an object may be detected within the frame – Lee, col. 6, ll. 7-25); and 
adjusting … the determined rate to a second rate if one or more of the images includes the object (a threshold condition may be detected related to an object in the image frame, which may correspond to a change in the presence or absence of an object in the image frame – Lee, col. 6, ll. 7-25; a setting may be adjusted in response to detecting the threshold condition in one or more frames of the image data, including one or more settings that control the device frame rate [i.e., the frame rate may be adjusted to a second rate] – id. at col. 6, l. 62-col. 7, l. 7).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park and Raghavan to determine whether the image includes an object and adjust the rate of providing images to the model if the image includes the object, as disclosed by Lee, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow dynamic management of power consumption rates and/or image data collection rates based on the presence of absence of the object in the image, thereby balancing power consumption and accuracy.  See Lee, col. 2, ll. 1-17.

Regarding claim 34, the rejection of claim 33 is incorporated.  Lee further discloses “determining whether to adjust the second rate to a third rate based on a confidence score received from the machine learning model (adjustment may be made that increases power consumption of a camera in response to detecting a change in a threshold condition that indicates that more image data would be helpful for object tracking – Lee, col. 7, ll. 21-46; threshold condition may comprise a change in image data characteristics that may increase or decrease a difficulty of recognizing the object at current settings [i.e., change in characteristics that affect the confidence level of classification] – id. at col. 6, ll. 7-25; classification stage may analyze an object to determine what kind of object the image data associated with it represent; the information may be supplemented with a confidence value associated with the classification – id. at col. 4, ll. 48-63; see also Fig. 2, esp. ref. char. 216).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park and Raghavan to adjust the rate of providing images to the model based on a confidence score related to classification, as disclosed by Lee, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow dynamic management of power consumption rates and/or image data collection rates based on the presence of absence of the object in the image, thereby balancing power consumption and accuracy.  See Lee, col. 2, ll. 1-17.

Regarding claim 35, Park, as modified by Raghavan and Lee, discloses that “determining whether the at least one image includes an object further comprises determining that the at least one image includes an object based on determining whether the object is depicted in the at least one image (upon receiving a frame of image data from the image sensor, an object may be detected within the frame; detecting an object may refer to detecting a threshold condition related to an object in an image frame, which may correspond to a change in the presence or absence of an object in the image frame [i.e., whether the object is depicted in the image] – Lee, col. 6, ll. 7-25).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park and Raghavan to determine that an image includes an object by determining whether the object is depicted in the image, as disclosed by Lee, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow dynamic management of power consumption rates and/or image data collection rates based on the presence of absence of the object in the image, thereby balancing power consumption and accuracy.  See Lee, col. 2, ll. 1-17.

Regarding claim 36, Park, as modified by Raghavan and Lee, discloses that “the second rate is greater than the determined rate (increasing a rate at which frames of image data are collected may increase the power consumption for the image acquisition device; thus, a setting for a frame collection rate may initially be set to a first, lower value until a change in a suitable threshold condition is detected, in response to which the setting for the frame collection rate may be set to a second, higher value – Lee, col. 8, ll. 6-18).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park and Raghavan to increase the rate of providing images to the model when certain criteria are satisfied, as disclosed by Lee, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow dynamic management of power consumption rates and/or image data collection rates based on the presence of absence of the object in the image, thereby balancing power consumption and accuracy.  See Lee, col. 2, ll. 1-17.
 
Regarding claim 37, Park, as modified by Raghavan and Lee, discloses that “the mobile device comprises a smartphone, a virtual reality headset, a smartwatch, a pair of smart glasses, or a tablet (wrist mounted portable biometric monitoring device has a button, display, and band to secure the portable biometric monitoring device [smart watch] to the wrist – Park, paragraph 87 and Fig. 11).”  

Regarding claim 39, Park discloses “[a] method for preventing machine learning models from negatively affecting mobile devices through intermittent throttling, comprising: 
receiving one or more gravitational force measurements from an accelerometer included in a mobile device (motion-detecting sensor of wearable biometric monitoring device may contain a motion-detecting sensor comprising an accelerometer – Park, paragraph 47; orientation of the display of the device may be detected by detecting the orientation of gravity with one or more accelerometers – id. at paragraph 174); 
determining a stillness of the mobile device based on the received gravitational force measurements (movement may be detected by the biometric monitoring device itself and/or by a secondary device using one or more sensors including accelerometers; device may not download ephemeris data and/or other A-GPS data and upload until the device has detected that the user has stopped moving [note that measuring the effect of gravity is part of the function of an accelerometer] – Park, paragraph 116; accelerometer may measure the display’s orientation with respect to gravity – id. at paragraph 162); and 
providing the [data] captured by the [device] … at a rated determined based on the stillness of the mobile device (movement may be detected by the biometric monitoring device itself and/or by a secondary device using one or more sensors including accelerometers; device may not download ephemeris data and/or other A-GPS data and upload until the device has detected that the user has stopped moving – Park, paragraph 116), wherein more [data] are provided if the gravitational force measurements are below a movement threshold level (a smartphone may not download ephemeris data and/or other A-GPS data and upload until the smartphone has detected that the user has stopped moving – Park, paragraph 116; threshold movement magnitude may need to be exceeded before the ephemeris data of the biometric monitoring device are updated – id. at paragraph 119 [i.e., the system determines the rate to be zero if more than a threshold movement magnitude is detected and greater than zero if the movement threshold criterion is met]; see also paragraph 174 (disclosing that the accelerometers may use the orientation of gravity to detect the orientation of the display))….”
Park appears not to disclose explicitly the further limitations of the claim.  However, Lee discloses “capturing at least one image with a camera (image sensor may be used to collect image data from a scene; the image sensor may include one or more cameras – Lee, col. 3, ll. 3-17); … [and]
providing the at least one image captured by the camera to a machine learning model (frame rate control stage manages the rate at which frames of image data are collected and may operatively control an image sensor to change the frame capture rate – Lee, col. 4, ll. 4-15; the image sensor may be a stereo camera or a video camera – id. at col. 3, ll. 3-17; frames of image data collected from the image sensor are received by an object an object tracking phase [machine learning model] of a pipeline, the object tracking phase including a segmentation stage, a classification stage, and a model fitting stage – id. at col. 4, ll. 24-31; see also Fig. 1B).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to capture an image with a camera and provide the image to a machine learning model, as disclosed by Lee, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the model to determine what kind of object the image data represent.  See Lee, col. 4, ll. 48-63.
Neither Park nor Lee appears to disclose explicitly the further limitations of the claim.  However, Raghavan discloses “determining, using a machine learning model, whether at least one image includes an object by retrieving, from a database, at least one of a color, shape, dimension, shadow or other property, and an outline for the object and comparing the outline with at least one image (information regarding features or objects represented in a digital image may be extracted from the image in any number of ways; outlines of objects may be identified in a digital image using one or more algorithms or machine-learning tools; for example, some such algorithms or tools may recognize edges, contours or outlines of objects in the digital image and match [compare] the edges, contours or outlines of the objects against a database containing information regarding edges, contours [shape/other property] or outlines of known objects – Raghavan, col. 5, ll. 10-33 [note that Examiner reads the “or” in this sentence as an inclusive “or”])….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park and Lee to determine whether the image includes an object by comparing an outline retrieved from an object with an outline in the image, as disclosed by Raghavan, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to extract data from the images by comparing the data in the images to known entities that are similar to the data.  See Raghavan, col. 5, ll. 10-33.

Claims 24-27 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lee and further in view of Park et al. (US 8560229) (“Park 2”).
Regarding claim 24, neither Park, Raghavan, nor Lee appears to disclose explicitly the further limitations of the claim.  However, Park 2 discloses “determining a movement threshold based on averaging historical movement characteristic measurements of the mobile device (processor of a client device determines that a client device is moving if an average of an additional data point and N – 1 previous data points [historical movement characteristic measurements] is greater than a threshold value; the threshold value describes a limit associated with an average force [movement characteristic measurement] identified by the accelerometer based on a user’s motion – Park 2, col. 1, l. 50-col. 2, l. 3; the threshold used will be dependent on the type of movement the system desires to detect; for example, the threshold for a user who is walking would be greater than the threshold for a user moving in a vehicle along a roadway [i.e., the movement threshold is determined based on whether the average of the previous data points indicates that the user is walking or driving] – id. at col. 5, ll. 31-39).”  
Park 2 and the instant application both relate to the determination of whether a mobile device is moving and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park, Raghavan, and Lee with to determine a movement threshold based on averaging historical movement characteristic measurements, as disclosed by Park 2, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the mobile device to determine when to be active and when not to be active, thereby avoiding drain on the power supply.  See Park 2, col. 5, ll. 31-39.

Regarding claim 25, Park, as modified by Lee, Raghavan, and Park 2, discloses that “determining a stillness of the mobile device further comprises determining that the movement characteristic measurement exceeds the movement threshold (processor of a client device determines that a client device is moving if an average of an additional data point and N – 1 previous data points is greater than a threshold value; the threshold value describes a limit associated with an average force [movement characteristic] identified by the accelerometer based on a user’s motion – Park 2, col. 1, l. 50-col. 2, l. 3).”   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park, Lee, and Raghavan to determine whether the device is still by comparing its movement to a threshold, as disclosed by Park 2, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the mobile device to determine when to be active and when not to be active, thereby avoiding drain on the power supply.  See Park 2, col. 5, ll. 31-39.

Regarding claim 26, Park, as modified by Lee, Raghavan, and Park 2, discloses that “determining a stillness of the mobile device further comprises determining that an average movement characteristic measurement exceeds the movement threshold (processor of a client device determines that a client device is moving if an average of an additional data point and N – 1 previous data points is greater than a threshold value; the threshold value describes a limit associated with an average force identified by the accelerometer based on a user’s motion – Park 2, col. 1, l. 50-col. 2, l. 3).”   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park, Raghavan, and Lee to determine the stillness of a device by determining that an average movement characteristic measurement exceeds a threshold, as disclosed by Park 2, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the mobile device to determine when to be active and when not to be active, thereby avoiding drain on the power supply.  See Park 2, col. 5, ll. 31-39.

Regarding claim 27, Park, as modified by Park 2, Raghavan, and Lee, discloses that “determining a movement threshold further comprises: 
identifying a movement characteristic measurements range based on historical movement characteristic measurements (processor of a client device determines that a client device is moving if an average of an additional data point and N – 1 previous data points [historical force measurements, falling within a range] is greater than a threshold value; the threshold value describes a limit associated with an average force identified by the accelerometer based on a user’s motion – Park 2, col. 1, l. 50-col. 2, l. 3); and 
identifying a movement threshold based on the movement characteristic measurements range (processor of a client device determines that a client device is moving if an average of an additional data point and N – 1 previous data points [historical force measurements, falling within a range] is greater than a threshold value; the threshold value describes a limit associated with an average force identified by the accelerometer based on a user’s motion – Park 2, col. 1, l. 50-col. 2, l. 3).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park, Raghavan, and Lee to identify a motion threshold based on a range of historical movement characteristic measurements, as disclosed by Park 2, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to preserve power by switching off certain functionalities of the mobile device when it is not moving or being used.  See Park 2, col. 1, ll. 5-20.

Regarding claim 29, Park, as modified by Lee, Raghavan, and Park 2, discloses “adjusting the movement threshold based on at least one of the sensor or a sensor application running on the mobile device (the threshold used will be dependent on the type of movement the system desires to detect; for example, the threshold for a user who is walking would be greater than the threshold for a user moving in a vehicle along a roadway [i.e., the movement threshold is adjusted based on whether the average of the previous data points indicates that the user is walking or driving] – Park 2, col. 5, ll. 31-39; data points are received from an accelerometer [sensor] of the client device – id. at col. 1, ll. 40-46).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park, Raghavan, and Lee to adjust the movement threshold based on a sensor, as disclosed by Park 2, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would avoid drain on the power supply.  See Park 2, col. 5, ll. 31-39.

Regarding claim 30, Park, as modified by Lee, Raghavan, and Park 2, discloses that “adjusting the movement threshold further comprises increasing the movement threshold when an available battery life of the mobile device is below a certain level (accelerometer may detect the slightest movements of the user; thus, the threshold value may be selected to avoid false positives and excessive drain on the power supply – Park 2, col. 5, l. 46-col. 6, l. 3 [i.e., the threshold may be selected based on the power supply, and may be increased when the power supply is low]).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park, Lee, and Raghavan to adjust the threshold based on the power supply of the device, as disclosed by Park 2, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would avoid drain on the power supply.  See Park 2, col. 5, l. 46-col. 6, l. 3.

Regarding claim 31, Park, as modified by Lee, Raghavan, and Park 2, discloses that “adjusting the movement threshold further comprises decreasing the movement threshold when an available battery life of the mobile device is above a certain level (accelerometer may detect the slightest movements of the user; thus, the threshold value may be selected to avoid false positives and excessive drain on the power supply – Park 2, col. 5, l. 46-col. 6, l. 3 [i.e., the threshold may be selected based on the power supply, and may be decreased when the power supply is high]).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park, Lee, and Raghavan to adjust the threshold based on the power supply of the device, as disclosed by Park 2, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would avoid drain on the power supply.  See Park 2, col. 5, l. 46-col. 6, l. 3.

Claims 28 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lee, Raghavan, and Park 2 and further in view of Chafni et al. (US 9147128) (“Chafni”).
Regarding claim 28, the rejection of claim 24 is incorporated.  Lee further discloses “increasing the [rate of providing images] if the confidence score exceeds a confidence threshold (adjustment may be made that increases power consumption of a camera in response to detecting a change in a threshold condition that indicates that more image data would be helpful for object tracking – Lee, col. 7, ll. 21-46; threshold condition may comprise a change in image data characteristics that may increase or decrease a difficulty of recognizing the object at current settings [i.e., change in characteristics that affect the confidence level of classification] – id. at col. 6, ll. 7-25; classification stage may analyze an object to determine what kind of object the image data associated with it represent; the information may be supplemented with a confidence value associated with the classification – id. at col. 4, ll. 48-63; see also Fig. 2, esp. ref. char. 216).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park, Raghavan, and Park 2 to increase the rate of providing images if a threshold condition is met, as disclosed by Lee, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow dynamic management of power consumption rates and/or image data collection rates based on the presence of absence of the object in the image, thereby balancing power consumption and accuracy.  See Lee, col. 2, ll. 1-17.
Chafni discloses “receiving an output from the machine learning model, the output comprising a confidence score (technique of performing machine learning enhanced facial recognition includes performing facial recognition on a facial image and indicating a measure of confidence regarding the facial recognition performed on the facial image – Chafni, abstract)….”
 Chafni and the instant application both relate to machine learning based on image data and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park, Lee, Raghavan, and Park 2 to receive a confidence score from the machine learning model, as disclosed by Chafni, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the accuracy of the model by allowing it to be updated based on the indicated measure of confidence.  See Chafni, col. 2, ll. 6-17.

Regarding claim 32, the rejection of claim 21 is incorporated.  Neither Park, Lee, nor Raghavan appears to disclose explicitly the further limitations of the claim.  However, Park 2 discloses “receiving a second movement characteristic measurement from the sensor after providing the [data] to the [source] (method involves receiving N data points from an accelerometer of a client device ad determining, by a processor of the client device [source], an average of the N data points; the method further includes receiving an additional data point from the accelerometer [after transmitting the previous N data points to the processor], removing an oldest data points from the N data points to obtain N – 1 data points, and determining a second average of the additional data point and the N – 1 data points – Park 2, col. 1, l. 40-col. 2, l. 3); and 
determining a stillness of the mobile device based on the second movement characteristic measurement (method involves receiving N data points from an accelerometer of a client device ad determining, by a processor of the client device [source], an average of the N data points; the method further includes receiving an additional data point from the accelerometer [after transmitting the previous N data points to the processor], removing an oldest data points from the N data points to obtain N – 1 data points, determining a second average of the additional data point and the N – 1 data points, and determining that the client device is moving if the second average is greater than a threshold value – Park 2, col. 1, l. 40-col. 2, l. 3).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park, Lee, and Raghavan to determine the stillness of a device based on a second movement characteristic measurement, as disclosed by Park 2, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would reduce negative impacts on the battery life of the mobile device by lowering power consumption when unnecessary.  See Park 2, col. 1, ll. 5-20.
	Chafni discloses “providing the at least one image to the machine learning model (if a face or facial recognition target has been detected, an image containing the face is uploaded to a computing device that performs a machine learning enhanced facial recognition technique – Chafni, col. 5, l. 62-col. 6, l. 4)….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park, Lee, Raghavan, and Park 2 to provide an image to the machine learning model, as disclosed by Chafni, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the model to recognize the images automatically and without human input.  See Chafni, abstract.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Raghavan and Lee and further in view of Chafni.
Regarding claim 38, Park, as modified by Lee, Raghavan, and Chafni, discloses that “the machine learning model runs on the mobile device using a mobile machine learning model framework (image may be uploaded to a computing device that performs a machine learning enhanced facial recognition technique; the computing device may be a laptop computer, a desktop computer, a mobile computing device such as a smart phone or tablet computer, a server, a part of a cloud computing system, or any other form of computing device – Chafni, col. 5, l. 62-col. 6, l. 4).”   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park, Raghavan, and Lee to allow the machine learning model to run on the mobile device itself, as disclosed by Chafni, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow for flexibility of the model to run locally on the mobile device, where it is more convenient to the user.  See Chafni, col. 5, l. 62-col. 6, l. 4.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 33-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of U.S. Patent No. 10,496,936 in view of Raghavan and further in view of Park.  A comparison chart of the claims follows, followed by an analysis.  Note that, to the extent that the reference claims are not identical to the instant claims, the limitations of the reference claims that correspond to limitations of the instant claims are bolded.
Instant Application
Reference Patent
21. A method for preventing machine learning models from negatively affecting mobile devices through intermittent throttling, comprising: 
receiving one or more movement characteristic measurements from a sensor included in a mobile device; 
determining a stillness of the mobile device based on the received movement characteristic measurements; 
capturing at least one image with a camera; 
determining, using a machine learning model, whether the at least one image includes an object by retrieving, from a database, at least one of a color, shape, dimension, shadow or other property, and an outline for the object and comparing the outline with at least one image; and  
providing the at least one image captured by the camera to a machine learning model at a rate determined based on the determined stillness of the mobile device, wherein more images are provided if the movement characteristic measurements are below a movement threshold level.
1. A mobile device comprising: 
a camera; 
a sensor; 
one or more memory devices storing instructions; and 
one or more processors configured to execute instructions to: 
provide images captured by the camera to a machine learning model at a first rate; 
receive one or more movement characteristic measurements from the sensor; 
determine whether one or more of the images include an object; 
determine a movement of the mobile device based on the received movement characteristic measurements after the object determination; and 
if one or more of the images includes the object: 
adjust, based on a determined stillness of the mobile device, the first rate of providing the images to the machine learning model to a second rate; and 
determine whether to adjust the second rate of providing the images to the machine learning model to a third rate based on a confidence score received from the machine learning model.
33. The method of claim 21, further comprising: determining whether the at least one image includes an object; and 
adjusting, based on the determined stillness of the mobile device, the determined  rate to a second rate if the at least one image includes the object.
See claim 1.
34. The method of claim 33, further comprising determining whether to adjust the second rate to a third rate based on a confidence score received from the machine learning model.
See claim 1.
35. The method of claim 33, wherein determining whether the at least one image includes an object further comprises determining that the at least one image includes an object based on determining whether the object is depicted in the at least one image.
6. The mobile device of claim 1, wherein the instructions to determine whether one or more images include an object comprise instructions to determine whether one or more images include an object based on determining that the object is depicted in one or more images.
36. The method of claim 33, wherein the second rate is greater than the determined rate.
3. The mobile device of claim 1, wherein the second rate is greater than the first rate.
37. The method of claim 21, wherein the mobile device comprises a smartphone, a virtual reality headset, a smartwatch, a pair of smart glasses, or a tablet.
2. The mobile device of claim 1, wherein the mobile device comprises a smartphone, a virtual reality headset, a smartwatch, a pair of smart glasses, or a tablet.
38. The method of claim 21, wherein the machine learning model runs on the mobile device using a mobile machine learning model framework.
4. The mobile device of claim 1, wherein the machine learning model runs on the mobile device using a mobile machine learning model framework.
39. A method for preventing machine learning models from negatively affecting mobile devices through intermittent throttling, comprising: 
receiving one or more gravitational force measurements from an accelerometer included in a mobile device; 
determining a stillness of the mobile device based on the received gravitational force measurements; 
capturing at least one image with a camera; 
determining, using a machine learning model, whether the at least one image includes an object by retrieving, from a database, at least one of a color, shape, dimension, shadow or other property, and an outline for the object and comparing the outline with at least one image; and 
providing the at least one image captured by the camera to a machine learning model at a rate determined based on the stillness of the mobile device, wherein more images are provided if the gravitational force measurements are below a movement threshold level.
1. A mobile device comprising: 
a camera; 
a sensor; 
one or more memory devices storing instructions; and 
one or more processors configured to execute instructions to: 
provide images captured by the camera to a machine learning model at a first rate; 
receive one or more movement characteristic measurements from the sensor; 
determine whether one or more of the images include an object; 
determine a movement of the mobile device based on the received movement characteristic measurements after the object determination; and 
if one or more of the images includes the object: 
adjust, based on a determined stillness of the mobile device, the first rate of providing the images to the machine learning model to a second rate; and 
determine whether to adjust the second rate of providing the images to the machine learning model to a third rate based on a confidence score received from the machine learning model.
40. A non-transitory computer-readable medium storing instructions to execute a method by a processor to prevent machine learning models from negatively affecting mobile devices through intermittent throttling, the method comprising: -7-Application No.: 16/662,660 Attorney Docket No.: 05793.3681-02000 
receiving one or more movement characteristic measurements from a sensor included in a mobile device; 
determining a stillness of the mobile device based on the received movement characteristic measurements; 
capturing at least one image with a camera; 
determining, using a machine learning model, whether the at least one image includes an object by retrieving, from a database, at least one of a color, shape, dimension, shadow or other property, and an outline for the object and comparing the outline with at least one image; and 
providing the at least one image captured by the camera to a machine learning model at a rate determined based on the determined stillness of the mobile device, wherein more images are provided if the movement characteristic measurements are below a movement threshold level.
1. A mobile device comprising: 
a camera; 
a sensor; 
one or more memory devices storing instructions; and 
one or more processors configured to execute instructions to: 
provide images captured by the camera to a machine learning model at a first rate; 
receive one or more movement characteristic measurements from the sensor; 
determine whether one or more of the images include an object; 
determine a movement of the mobile device based on the received movement characteristic measurements after the object determination; and 
if one or more of the images includes the object: 
adjust, based on a determined stillness of the mobile device, the first rate of providing the images to the machine learning model to a second rate; and 
determine whether to adjust the second rate of providing the images to the machine learning model to a third rate based on a confidence score received from the machine learning model.


Instant claims 21 and 40 differ from reference claim 1 in two aspects, other than the difference in statutory category.  First, instant claims 21 and 40 recite “retrieving, from a database, at least one of a color, shape, dimension, shadow or other property, and an outline for the object and comparing the outline with at least one image”, which is taught by Raghavan (information regarding features or objects represented in a digital image may be extracted from the image in any number of ways; outlines of objects may be identified in a digital image using one or more algorithms or machine-learning tools; for example, some such algorithms or tools may recognize edges, contours or outlines of objects in the digital image and match [compare] the edges, contours or outlines of the objects against a database containing information regarding edges, contours [shape/other property] or outlines of known objects – Raghavan, col. 5, ll. 10-33 [note that Examiner reads the “or” in this sentence as an inclusive “or”]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference patent to determine whether the image includes an object by comparing an outline retrieved from an object with an outline in the image, as disclosed by Raghavan, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to extract data from the images by comparing the data in the images to known entities that are similar to the data.  See Raghavan, col. 5, ll. 10-33.
Second, instant claims 21 and 40 recite the following limitation not found in reference claim 1: “more [data] are provided if the movement characteristic measurements are below a movement threshold level.”  This limitation is taught by Park (a smartphone may not download ephemeris data and/or other A-GPS data and upload until the smartphone has detected that the user has stopped moving – Park, paragraph 116; threshold movement magnitude may need to be exceeded before the ephemeris data of the biometric monitoring device are updated – id. at paragraph 119 [i.e., the system determines the rate to be zero if more than a threshold movement magnitude is detected and greater than zero if the movement threshold criterion is met]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the reference patent and Raghavan to provide more data when the device is still or nearly still, as disclosed by Park, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would reduce the power burden on devices with small battery capacities.  See Park, paragraph 4.
	In addition to the above, instant claim 39 differs from reference claim 1 in that instant claim 39 specifies that the movement characteristic measurement is a gravitational force measurement.  Park also teaches this limitation (motion-detecting sensor of wearable biometric monitoring device may contain a motion-detecting sensor comprising an accelerometer – Park, paragraph 47; orientation of the display of the device may be detected by detecting the orientation of gravity with one or more accelerometers – id. at paragraph 174).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the reference patent and Raghavan to use a gravitational force measurement as the movement characteristic measurement, as disclosed by Park, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to determine the orientation of the device in space.  See Park, paragraph 174.
	As can be seen from the chart, instant claims 33-38 correspond directly to limitations found in reference claims 1-4 and 6.

Response to Arguments
Applicant's arguments filed September 13, 2022 (“Remarks”) have been fully considered but they are, except insofar as rendered moot by the removal of a ground of rejection or the introduction of a new ground of rejection, not persuasive. 
Applicant first argues that the claims as amended are eligible under 35 USC § 101.  Remarks at 10-15.  Those remarks are rendered moot by the withdrawal of the ground of rejection.
Applicant then argues that the double patenting rejection should be withdrawn in light of the claim amendments.  Remarks at 15-16.  Examiner has updated this rejection to reflect those amendments and will maintain it until Applicant files a terminal disclaimer or the instant claims become patentably distinct from the reference claims, whichever occurs first.
Applicant then argues that Lee allegedly fails to disclose determining, using a machine learning model, whether an image includes an object by retrieving, from a database, a color, shape, dimension, or other property and an outline for the object and comparing the outline for at least one image.  Remarks at 16.  This argument is moot in light of the use of Raghavan to teach this limitation.
Applicant then argues that Park allegedly fails to disclose providing data captured by the device based on the stillness or providing more data if the mobile device is below a movement threshold level because Park allegedly merely discloses uploading the data until a smartphone has detected that a user has stopped moving.  Remarks at 16-17.  However, a positive amount of data is clearly more than zero data.  Thus, since the system of Park uploads data only if the device is still, it thereby uploads more data when the device has dipped below a movement threshold level (which could be any nonzero level, since a still device has zero movement) than when the device is above that threshold.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849. The examiner can normally be reached M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.V./             Examiner, Art Unit 2125                                                                                                                                                                                                                                                   

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125